U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: USFS Funds Trust Address of Principal Business Office: 11270 W. Park Place, Suite 1025 Milwaukee, WI 53224 Telephone Number (including area code): (877) 299-8737 Name and Address of Agent for Service of Process: The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Milwaukee and the State of Wisconsin on the 17th day of September, 2012. USFS Funds Trust By: /s/ Mark A. Elste Mark A. Elste President and Trustee Attest: /s/ Scott M. Conger Scott M. Conger Secretary
